Citation Nr: 0613199	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include entitlement to dental treatment only.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from February 1982 until April 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which denied the benefits sought on appeal.


This case was previously before the Board in September 2004, 
at which time it was remanded for additional evidentiary 
development.  As will be explained herein, since the case was 
last before the Board, the veteran has identified additional 
treatment records pertinent to the claim which have not been 
obtained for the record.  Accordingly, another remand is 
therefore necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

This claim was previously before the Board in September 2004, 
when additional evidentiary development, namely affording the 
veteran a VA dental examination to assess his current dental 
symptomatology and its etiology, was undertaken.  

Since that time, in November 2004, the veteran identified a 
private treatment source from which he was receiving dental 
care.  In the September 2005 Supplemental Statement of the 
Case (SSOC), the RO noted that the veteran had provided that 
treatment information, and observed that a signed 
authorization for release of information form was not of 
record.  The RO indicated that a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, was 
being sent to the veteran in order to secure those records.  
However, at this point the claims folder contains neither a 
VA Form 21-4142 signed by the veteran nor the outstanding 
treatment records.  Therefore, a remand is required to 
complete development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested send the veteran a 
VA Form 21-4142 for completion.  Upon 
completion of the release by the veteran 
and receipt by the RO, the RO is requested 
to obtain dental records from The Family 
Medical Center of Plano, dated from 2003 
forward.  

2.  If, after making reasonable efforts, 
the RO is unable to obtain the records 
sought from The Family Medical Center of 
Plano, the appellant must be notified of 
this fact as required under 38 U.S.C. § 
5103A(b)(2).

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record, and furnish the veteran with an 
SSOC, to include the provisions of 38 
C.F.R. § 3.159, and afford him an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


